NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 HARROLL INGRAM,
                     Petitioner

                            v.

           DEPARTMENT OF THE ARMY,
                    Respondent
              ______________________

                       2018-2415
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-1221-17-0498-W-1.
                ______________________

                 Decided: June 12, 2019
                 ______________________

   HARROLL INGRAM, Sanford, FL, pro se.

    KRISTIN MCGRORY, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent. Also represented by JOSEPH H.
HUNT, STEVEN JOHN GILLINGHAM, ROBERT EDWARD
KIRSCHMAN, JR.
                  ______________________

   Before NEWMAN, SCHALL, and DYK, Circuit Judges.
2                                            INGRAM v. ARMY




PER CURIAM.
                         DECISION
     Harroll Ingram petitions for review of the initial deci-
sion of the administrative judge (“AJ”) of the Merit Systems
Protection Board (“Board”) in Ingram v. Department of the
Army, No. AT-1221-17-0498-W1, 2018 MSPB LEXIS 2553,
*1 (M.S.P.B. July 9, 2018) (App. 3–26). The AJ’s initial de-
cision became the final decision of the Board on August 13,
2018. In his initial decision, the AJ denied claims by Mr.
Ingram that the Department of the Army (“agency”) had
retaliated against him in various respects for his having
engaged in protected whistleblowing activity. We affirm.
                        DISCUSSION
                             I.
     At all times relevant to this appeal, the agency em-
ployed Mr. Ingram as a Computer/Systems Engineer with
its Program Executive Office for Simulation, Training, and
Instrumentation in Orlando, Florida. On May 18, 2017,
Mr. Ingram filed an Individual Right of Action (“IRA”) ap-
peal with the Board. In it, he alleged that, in retaliation
for protected whistleblowing activity, the agency took cer-
tain personnel actions against him. He claimed that these
included unfairly low performance appraisals for two con-
secutive years (2014 and 2015) and moving him from his
position as a lead engineer with the Medical Simulation
Training Center (“MSTC”) team to a non-lead engineer po-
sition with the Veterans Health Administration (“VHA”)
projects team. App. 3–4. On July 9, 2018, following a hear-
ing conducted by video conference, the AJ rendered his in-
itial decision, rejecting Mr. Ingram’s claims. As noted, on
August 13, 2018, the AJ’s initial decision became the final
decision of the Board.
INGRAM v. ARMY                                              3



               2014 Performance Evaluation
     In his initial decision, the AJ determined first that Mr.
Ingram had failed to show by a preponderance of the evi-
dence that his prior protected whistleblowing activity was
a contributing factor in his lower than expected 2014 per-
formance rating. App. 11–12, 14–15. The AJ arrived at
this finding for several reasons. First, the AJ noted that
Tony Marton, the official responsible for Mr. Ingram’s 2014
performance appraisal, testified that he became aware of a
prior (2009) IRA appeal by Mr. Ingram after Mr. Ingram
was assigned to the MSTC team. App. 12. In that regard,
the AJ noted that it appeared that Mr. Ingram was as-
signed to Mr. Marton’s team sometime between July 25,
and October 3, 2011. Id. The AJ further noted that the
record indicated that Mr. Marton issued the 2014 perfor-
mance evaluation on January 6, 2015, more than three full
years after the date on which Mr. Ingram was assigned to
the MSTC team. “The Board has indicated,” the AJ stated,
“that a period of three years between the protected activity
and the personnel action is too long a gap to infer a causal
connection between an appellant’s protected whistleblow-
ing activity and a personnel action.” Id. (citing Salinas v.
Dep’t of the Army, 94 M.S.P.R. 54, ¶ 10 (2003)). The AJ
pointed out that, under these circumstances, Mr. Ingram
could not rely on the “knowledge/timing test” to establish
that his prior whistleblowing activity was a contributing
factor in the evaluation he received for the 2014 perfor-
mance year. Id. 1 In addition, the AJ found that there was



    1   The knowledge/timing test allows an employee to
demonstrate that a protected activity was a contributing
factor in a personnel action through circumstantial evi-
dence, such as evidence that the official taking the person-
nel action knew of the protected activity, and that the
personnel action occurred within a period of time such that
a reasonable person could conclude that the protected
4                                            INGRAM v. ARMY




no evidence to suggest that the whistleblowing activity at
issue was personally directed at Mr. Marton. The AJ also
found that Mr. Ingram had failed to present evidence sug-
gesting that Mr. Marton had any personal desire or motive
to retaliate against him based upon his protected whistle-
blowing, which was primarily directed at the actions of the
former Program Manager for the MSTC. App. 13. Finally,
the AJ found that, despite Mr. Ingram’s arguments to the
contrary, the evidence suggested that several higher-rank-
ing individuals, none of whom appeared to have been im-
plicated by Mr. Ingram’s whistleblowing activity, reviewed
Mr. Marton’s assessment of Mr. Ingram’s contributions
and concluded either that the assessment was accurate, or
that any inaccuracies in the assessment were too minor to
have effected Mr. Ingram’s overall performance rating.
App. 14.
              2015 Performance Evaluation
     The supervisor on Mr. Ingram’s 2015 performance rat-
ing was Vanette Johnson. The AJ found that, when Ms.
Johnson issued Mr. Ingram’s 2015 performance evaluation
in January of 2016, she did so within a year of her discovery
that Mr. Ingram previously had filed IRA appeals against
the agency. Under these circumstances, the AJ concluded
that Mr. Ingram established that “he engaged in protected
activity and, pursuant to the knowledge/timing test, such
activity was a contributing factor in Johnson’s decision re-
garding [Mr. Ingram’s] 2015 performance evaluation.”
App. 15–16 (citing Scoggins v. Dep’t of the Army, 123
M.S.P.R. 592, ¶25 (2016)). The AJ also concluded, how-
ever, that the agency had established by clear and convinc-
ing evidence that it would have taken the same action even
in the absence of Mr. Ingram’s protected whistleblowing ac-
tivity. App. 16; see Carr. v. Soc. Sec. Admin., 185 F.3d


activity was a contributing factor in the personnel action.
See 5 U.S.C. § 1221(e)(1).
INGRAM v. ARMY                                             5



1318, 1322 (Fed. Cir. 1999) (citing 5 U.S.C. § 1221(e) &
Kewley v. Dep’t of Health and Human Servs., 154 F.3d
1357, 1364 (Fed. Cir. 1998)). First, the AJ found that it did
not appear that Ms. Johnson was personally implicated in
any of Mr. Ingram’s protected whistleblowing activity and
that the record contained no evidence indicating that she
had a motive to retaliate against Mr. Ingram. App. 16.
Second, the AJ noted that, as had been the case with Mr.
Marton and the 2014 performance evaluation, higher
agency officials who were not involved in Mr. Ingram’s
whistleblowing allegations concurred with the ratings Ms.
Johnson gave Mr. Ingram. Id. at 16–17. Finally, the AJ
stated that “perhaps the strongest evidence in support of
the agency’s decision concerning the personnel action re-
sulting from [Mr. Ingram’s] rating for the 2015 perfor-
mance year is the fact that, even if Johnson had given [Mr.
Ingram] the ratings he believed he deserved with respect
to the elements he complained about to [the Office of Spe-
cial Counsel], his [Overall Contribution Score] for that year
would not have changed.” Id. at 17.
           Reassignment from the MSTC Team
                to the VHA Projects Team
    Finally, the AJ considered Mr. Ingram’s claim that his
transfer from the MSTC team to the VHA projects team
was in retaliation for his protected whistleblowing activity.
App. 18–19. In that regard, the AJ concluded that Mr. In-
gram had failed to show by a preponderance of the evidence
that his transfer to a different position was a “personnel
action” subject to the Whistleblower Protection Act. Id. at
19. In arriving at that conclusion, the AJ found that Mr.
Ingram had failed to establish that his reassignment from
the MSTC team to the VHA projects team resulted in a sig-
nificant change in his duties, responsibilities, or working
conditions. Id. at 18; see 5 U.S.C. § 2302(a)(2)(A) (defining
“personnel action” as, inter alia, “any other significant
change in duties, responsibilities, or working conditions”);
see also Holderfield v. M.S.P.B., 326 F.3d 1207, 1209 (Fed.
6                                            INGRAM v. ARMY




Cir. 2003). In addition, the AJ found that although Mr.
Ingram “claimed that his assignment to the VHA projects
team affected his promotion potential, . . . other than his
bare assertion, he presented very little evidence to support
his contention that his reassignment affected his promo-
tion potential.” App. 18.
    Based upon his findings and conclusions, the AJ denied
Mr. Ingram’s request for corrective action. App. 18. After
the AJ’s initial decision became the final decision of the
Board, Mr. Ingram timely petitioned for review. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
                             II.
    Our scope of review in an appeal from a decision of the
Board is limited. Specifically, we must affirm the Board’s
decision unless we find it to be arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law; obtained without procedures required by law, rule, or
regulation having been followed; or unsupported by sub-
stantial evidence. 5 U.S.C. § 7703(c); Miller v. Fed. Deposit
Ins. Corp., 818 F.3d 1361, 1365 (Fed. Cir. 2016).
    “Substantial evidence is ‘such relevant evidence as a
reasonable mind might accept as adequate to support a
conclusion.’” Crawford v. Dep’t of the Army, 718 F.3d 1361,
1365 (Fed. Cir. 2013) (quoting Consolidated Edison Co. v.
NLRB, 305 U.S. 197 (1938)). The standard “is not what the
court would decide in a de novo appraisal, but whether the
administrative determination is supported by substantial
evidence on the record as a whole.” Id. (quoting Parker v.
U.S. Postal Serv., 819 F.2d 1113, 1115 (Fed. Cir. 1987)).
Finally, regarding factual determinations, we have stated
that credibility determinations by administrative judges
are “virtually unreviewable.” Hambsch v. Dep’t of the
Treasury, 796 F.2d 430, 436 (Fed. Cir. 1986).
INGRAM v. ARMY                                           7



                           III.
    We have considered all of the arguments raised by Mr.
Ingram on appeal. Having done so, we see no error in the
Board’s final decision. Mr. Ingram has pointed us to no
legal error on the part of the AJ. Rather, he challenges
various factual findings by the AJ and, in some instances,
credibility determinations by the AJ. In neither case, how-
ever, has Mr. Ingram shown reversible error in the AJ’s
thorough and well-reasoned initial decision, which we have
described above. In short, the AJ did not err in denying
Mr. Ingram’s claim for corrective action.
                       CONCLUSION
   For the foregoing reasons, the final decision of the
Board is affirmed.
                      AFFIRMED
                          COSTS
   Each party shall bear its own costs.